Citation Nr: 1114916	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  05-17 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

E.M. Evans, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 12, 1966 to August 9, 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2005 rating decision of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appellant testified at a videoconference hearing in September 2006 before the undersigned.  A transcript of the hearing testimony is associated with the claims file.  This case was remanded by the Board in March 2007.  All necessary development has been accomplished and the case has now returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  A January 1972 decision denied entitlement to service connection for a lumbosacral strain, on the basis that the appellant's preexisting back disability was not aggravated as a result of active duty.  In the absence of a perfected appeal, that decision is final.  

2.  The evidence submitted since the January 1972 denial, by itself or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a lumbosacral strain, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The January 1972 rating decision is final.  New and material evidence has not been submitted to reopen the claim of entitlement to service connection for a lumbosacral strain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in a pre-rating correspondence dated December 2004 of the information and evidence needed to substantiate and complete his claim.  The RO provided notice how disability ratings and effective dates are determined in a March 2006 correspondence.  The claimant was also notified what was needed to reopen the claim and what is needed to establish the underlying claim for service connection.  Any error with regarding to timing of notification was remedied when the appellant's claim was readjudicated in the February 2010 supplemental statement of the case.
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and the appellant has been afforded a meaningful opportunity to participate in the adjudication of the claim.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Hence, the case is ready for adjudication.
 
The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

New and Material Evidence

The appellant contends that service connection for a back disability is warranted.  He argues that while his back disability existed prior to service it was aggravated by his military service.  

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.
 
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  Id.

In a January 1972 rating decision entitlement to service connection for a lumbosacral strain was denied based on findings that the appellant entered service with Scheuerman's Disease, that his chronic lumbosacral strain was due to this preexisting disability, and that any back disorder was not aggravated by his military service.  The decision noted that the treatment the appellant underwent in January 1972 was four years following service and was not related to any aggravation caused during his short tour of duty, a term of 28 days.  

A review of the records available in January 1972 reveals that four days after entering active duty the appellant reported having back pain.  He stated that he had a congenital back abnormality, and that two years prior the Army had deferred drafting him because of x-ray findings pertaining to his spine.  Following a physical examination a board of three physicians determined in August 1966, that the appellant was unfit for service due to a chronic lumbosacral strain and Scheuerman's disease, both of which were found to have existed prior to service, and not to have been aggravated in-service. 

In the appellant's November 2004 statement he reported entering the Navy and passing all medical and physical examinations.  He reports injuring his back when he was accidentally pushed down stairs.  He reported that while being examined for treatment a congenital vertebral abnormality was discovered which led to him being discharged from service.  The appellant stated that he has had no significant treatments or major problems with his back but has had problems off and on since service.  The appellant has submitted records documenting post service treatment for his lumbar disability; however, none of these records links any current back disorder to service.  

April through July 2002 reports from Dr. Olson show that the appellant had a sacral sprain/strain and a lumbar sprain/strain, but there is no link made between the treatments given and the appellant's service.  The May 2004 report from Alves Chiropractic Center notes that the appellant has cervical and lumbar segmental dysfunction but does not offer an opinion as to the origin of that dysfunction.  A December 2005 MRI report from Dr. P. Westfall notes a diagnosis of degenerative disc disease and spondylosis of the lumbar spine but offers no opinion as to etiology of the disability.  

The March 2007 Board remand requested that the RO/AMC attempt to gather additional evidence to fully adjudicate the matter.  The additional evidence requested included all records associated with the appellant's 1966 processing into the United States Army, private medical records from a Dr. Wortman, and if necessary a new VA examination.  

The AMC attempted to obtain records from the United States Army but were informed that there were no Army records for the appellant.  The appellant was requested to provide a release form for Dr. Wortman or any records in his own possession, the appellant responded in a May 2007 statement that no other records were available for submission.  

The appellant was provided with a VA examination in June 2008.  After a review of the claims folder, to include his service treatment records and VA treatment records, and an examination of the appellant, the examiner diagnosed a lumbar strain with degenerative changes.  The examiner, in a December 2008 addendum to the examination, opined that the appellant had Scheuerman's disease prior to active duty, and that this preexisting condition was not aggravated beyond its normal progression by the alleged July 1966 in-service incident.  

For evidence to be new and material, it must show that the appellant's preexisting back condition was aggravated beyond its natural progression by his brief 28 day term of active service.  The appellant has not submitted such evidence.  The evidence submitted since the January 1972 denial does not show that Scheuerman's disease was aggravated by his active service or any incident of active service.  The evidence does not show that the appellant incurred a superimposed lumbar disorder during his short term of service.  Although the appellant has testified that his disorder was aggravated by an incident during active service, this was considered in the previous denial.

VA and private treatment records do reveal current lumbar spine pathology.  However, even though these records are new, they are not material in that they do not contain information suggesting that the appellant's lumbar pathology began in or was aggravated in service.  Hence, this evidence, either itself or in combination with the evidence already of record, does not provide a reasonable possibility of changing the prior outcome.  Thus, it is not new and material.  Without new and material evidence, the claim cannot be reopened.  

The claim must be denied.
 
Because the appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit of the doubt doctrine does not need to be applied in this case.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been submitted to reopen the claim of entitlement to service connection for a lumbosacral strain.  The petition is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


